966 F.2d 1444
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert TURNER, Plaintiff-Appellant,v.Officer MEACOM, Correctional Officer;  Sergeant Coles,Defendants-Appellees.
No. 91-7751.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 21, 1992Decided:  June 2, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-351)
Robert Turner, Appellant Pro Se.
Gayl Branum Carr, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Turner appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Turner v. Meacom, No. CA-91-351 (E.D. Va.  Nov. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the magistrate judge's jurisdiction pursuant to 28 U.S.C. § 636(c)(2) (1988)